Title: From Thomas Jefferson to Orleans Territory Legislature, 18 June 1808
From: Jefferson, Thomas
To: Orleans Territory Legislature


                  
                     To the Legislative council and House of Representatives of the territory of Orleans.
                     Washington June 18, 1808.
                  
                  
                  I receive, fellow citizens, with a just sensibility, the expressions of esteem & approbation, communicated in your kind address of the 29th. of March, and am thankful for them. the motives which have led to my retirement from office were dictated by a sense of duty, and will, I trust, be approved by my fellow citizens generally.
                  It is indeed a source of real concern that an impartial neutrality scrupulously observed towards the belligerent nations of Europe, has not been sufficient to protect us against encroachments on our rights: and, altho’ deprecating war, should no alternative be presented us but disgraceful submission to unlawful pretensions, I have entire confidence in your assurances that you will chearfully submit to whatever sacrifices & privations may be necessary for vindicating the rights, the honor, & independance of our nation.
                  Far from a disposition to avail ourselves of the peculiar situation of any belligerent nation to ask concessions incompatible with their rights, with justice, or reciprocity, we have never proposed to any the sacrifice of a single right: and, in consideration of existing circumstances, we have even been willing, where our duty to other nations permitted us, to relax for a time, and in some cases, that strictness of right which the laws of nature, the acknolegements of the civilized world, & the equality & independance of nations entitle us to, should therefore excessive & continued injury compel at length a resort to the means of self-redress, we are strong in the consciousness that no wrong committed on our part, no precipitancy in repelling the wrongs committed by others, no want of moderation in our exactions of voluntary justice, but undeniable aggressions on us, and the avowed purpose of continuing them will have produced a recurrence so little consonant with our principles or inclinations.
                  To carry with me into retirement the approbation & esteem of my fellow citizens, will indeed be the highest reward they can confer on me, and certainly the only one I have ever desired. I invoke the favor of heaven fellow citizens towards yourselves & our beloved country.
                  
                     Th: Jefferson 
                     
                  
               